Title: To Thomas Jefferson from Samuel Huntington, 30 June 1780
From: Huntington, Samuel
To: Jefferson, Thomas



Sir
Philadelphia June 30. 1780

By the Act of Congress of the 29th. Instant herewith enclosed your Excellency will be informed they have approved of the Line of Communication which you have been forming by Expresses Southward and Northward and resolved that the same be continued until the further Order of Congress.
I have the honour to be with the highest respect your Excys most obedt servant,

Sam Huntington President

